DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,229,942 to MacNeill.





	MacNeill teaches a computer-implemented method, comprising: 
	determining, by a processing device and in response to a user signal from a user device, a storage configuration of data associated with a user (MacNeill: col. 4, ll. 39-47 – user input used to output data in response. See claims 7, 14 and 20 – output stored data according to a data format, parsing, conversion, i.e. “storage configuration of data”. Examiner notes that data output to a user is “associated” with the user. See also col. 4, ll. 1-5 methods taught executed by a processor-containing machine, i.e. “processing device”.), the storage configuration comprising one or more link tables associated with a content repository of a content server, wherein the one or more link tables include links to attachments stored in the content server as defined by the content repository (MacNeill: col. 6, ll. 33-38 reads, “The first server 204 migrate files to the second server 206 via a cloud tiering appliance 214. The cloud tiering appliance 214 includes a hard link table 216. Although FIG. 2 depicts the system 200 with one client 202, two servers 204-206, one network 208, two file systems 210-212, one cloud tiering appliance 214, and one hard link table 216….” In fig. 2 file systems 210 and 212 contain files, which are “attachments stored in the content server” and are references in the link table of the same figure, as is further discussed at col. 6, ll. 44-49 and ll. 54-65.);
 	generating, by the processing device and for display at the user device, a graphical user interface comprising a representation of the storage configuration (MacNeill: Fig. 1 display interface for external display 134, or for display 132, is a “graphical user interface”, functioning in conjunction with data entry interface 130, data ;
	receiving, by the processing device and based on user interaction with the graphical user interface, a migration command (MacNeill: col. 4, ll. 29-31 – a user may enter commands, where col. 3, ll. 35-38 teaches that program execution is performed according to user input. See also above citations directed to input and output and GUI.), the migration command including an indication of moving at least one of a first link table of the one or more link tables, the content repository, and the content server to a target content repository; and 
	migrating, by the processing device, the at least one of the first link table of the one or more link tables, the content repository, and the content server to the target content repository. (MacNeill: col. 8, ll. 46-57 – backup operation is a “migration command”; migration is used in creating a backup. See also col. 10, ll. 30-35 – backup operations of first, i.e. content, server performed result in repository items, hard links, files, paths, modes, ending up migrating to the second server, i.e. “target content repository”. Examiner respectfully notes that migration of table rows’ data in a different format than the taught hard link table would read upon the broadest reasonable interpretation of migrating the table limitation due to the current degree of detail of the recited limitation, and further notes the alternative limitations being recited herein. See also above citations directed to hard link tables.)



	MacNeill teaches the computer-implemented method of claim 1, wherein the user interaction comprises one or more of a drag and drop operation and entry of input data. (MacNeill: col. 4, ll. 29-31 – a user may enter commands, where col. 3, ll. 35-38 teaches that program execution is performed according to user input data. See also above citations directed to input and output and GUI. Examiner notes the alternative limitation being recited herein.)

With regard to dependent claim 5, which depends upon independent claim 1,
	MacNeill teaches the computer-implemented method of claim 1, wherein the target content repository is one of associated with the content server or associated with a second content server. (MacNeill: col. 10, ll. 30-35 – backup operations of first, i.e. content, server performed result in repository items, hard links, files, paths, modes, ending up migrating to the second server, i.e. “target content repository”. Examiner notes that the target content repository, under the broadest reasonable interpretation being afforded to the term “associated” to denote some degree of connection, is associated both with a second content server in which the repository items are being stored as well as with the “content server” which provides the physical hardware from which the migration to the target content repository has taken place. Examiner further notes the alternative limitations being recited here.)




	MacNeill teaches the computer-implemented method of claim 1, wherein migrating comprises: 
	migrating the attachments to the target content repository (MacNeill: Fig. 2 shows files, i.e. “attachments” in second server 206, i.e. “target content repository” as reflecting those “attachments” as in the first file system from which migration occurs. See also above citations directed to attachments.); and 
	updating the links in the content repository. (MacNeill: col. 9, ll. 30-40 – updating links performed. See also col. 10, ll. 30-35 – backup operations performed result in hard links, files, paths, modes, being ending up on the second server, i.e. “target content repository. See also above citations directed to hard link tables.)

With regard to dependent claim 7, which depends upon independent claim 1,
	MacNeill teaches the computer-implemented method of claim 1, wherein the content repository comprises a logical structure that defines where the attachments are stored in the content server. (MacNeill: In fig. 2 file systems 210 and 212 contain files, which are “attachments stored in the content server” and are references in the link table of the same figure, as is further discussed at col. 6, ll. 44-49 and ll. 54-65. See col. 6, ll. 55-58 – hierarchical directory tree, i.e. “logical”, structure for hard links. See also above citations directed to content server.)

	Claims 9 and 15 are each similar in scope to claim 1 and are each rejected under a similar rationale.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeill in view of US Patent No. 9,275,033 to Wong, in further view of US Pre-Grant Publication 2007/0130125 to Holte.

With regard to dependent claim 2, which depends upon independent claim 1,
	MacNeill teaches the computer-implemented method of claim 1.
	MacNeill does not fully and explicitly teach wherein determining the storage configuration comprises: 
	performing a domain search to identify standard tables and custom tables containing links to attachments; 
	removing duplicate links from the identified standard tables and the identified custom tables; and 
	identifying the content repository and the content server, the identification based on data associated with the identified standard tables and the identified custom tables.  
	Wong teaches a method wherein determining storage configuration comprises: 
	performing a domain search to identify standard tables and custom tables containing links to attachments (Wong: claim 1 – standard and custom tables are accessible. See col. 6, ll. 16 and 65 attachments explicitly listed as being supported in through the taught functionality.); 
	identifying a content repository and a content server, the identification based on data associated with the identified standard tables and the identified custom tables. (Wong: claim 3 – identifier used in standard table identification where claim 1 discusses use by customers through querying of the “content server” data containing a given table.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the domain search to identify standard and custom tables of Wong into the link table migration system of MacNeill by programming the instructions of MacNeill (MacNeill: col. 3, ll. 35-38) to perform domain searches to identify standard and custom tables, as taught by Wong. Both systems are directed to use of data tables (MacNeill: col. 6, ll. 33-38; Wong: claim 1, col 14, ll. 1-6) to represent servers connected to one another by a network (MacNeill: Fig. 2, col. 6, ll. 44-49 and ll. 54-65; Wong: claim 3, col. 10, ll. 51-58). An advantage obtained through performance of domain searches to identify standard and custom tables would have 
	Holte teaches a method removing duplicate links from identified standard tables and the custom tables. (Holte: ¶¶0095, 0107 – remove duplicate links. See ¶0109 – links in tables. Examiner notes that the standard tables and custom tables are disclosed in combination with the above citations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the removal of duplicate links from tables of Holte into the link table migration system of MacNeill by programming the instructions of MacNeill (MacNeill: col. 3, ll. 35-38) to remove duplicate links from tables, as taught by Holte. Both systems are directed to use of link tables (MacNeill: col. 6, ll. 33-38; Holte: ¶0109) to represent servers connected to one another by a network (MacNeill: Fig. 2, col. 6, ll. 44-49 and ll. 54-65; Holte: abstract). An advantage obtained through removal of duplicate links from tables would have been desirable to implement in the link table migration system of MacNeill. In particular, the motivation to combine the MacNeill and Holte references would have been improving efficiency in linking to data across a network. (Holte: ¶0109, ¶0003)

	Claims 10 and 16 are each similar in scope to claim 2 and are each rejected under a similar rationale.


Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeill in view of US Pre-Grant Publication 2014/0379586 to Sawyer.

With regard to dependent claim 3, which depends upon independent claim 1,
	MacNeill teaches the computer-implemented method of claim 1.
	MacNeill does not fully and explicitly teach wherein the representation of the storage configuration comprises a plurality of icons, each of the plurality of icons representative of one of the one or more link tables, the content repository, and the content server.  
	Sawyer teaches method wherein the representation of the storage configuration comprises a plurality of icons, each of the plurality of icons representative of one of the one or more link tables, the content repository, and the content server. (Sawyer: ¶0057 – iconizer represents storage configuration, where server events generate icons, according to ¶0122. See ¶0062 – icons may be representative of a table. See also ¶0021 – icons representative of a related repository. Examiner notes the alternative limitations being recited here.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the table-repository-server-representative icons of Sawyer into the link table migration system of MacNeill by programming the instructions of MacNeill (MacNeill: col. 3, ll. 35-38) to associate icons with tables, servers and repositories, as taught by Sawyer. Both systems are directed to use of data tables (MacNeill: col. 6, ll. 33-38; Sawyer: ¶0062) to represent servers connected to one another by a network (MacNeill: Fig. 2, col. 6, ll. 44-49 and ll. 54-65; 

	Claims 11 and 17 are each similar in scope to claim 3 and are each rejected under a similar rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeill in view of US Patent No. 8,527,544 to Colgrove.

With regard to dependent claim 8, which depends upon independent claim 1,
	MacNeill teaches the computer-implemented method of claim 1.
	MacNeill does not fully and explicitly teach wherein a database management system includes the one or more link tables.
	Colgrove teaches a method wherein a database management system includes one or more link tables. (Colgrove: col. 51, ll. 47-51 – database control structures for link table processing. See col. 17, ll. 5-9 and 23-26 – database system used in data processing.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the link tables for a database 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2006/0004750 to Huang for linking attachments in standard and custom tables, migration
	-US Pre-Grant Publication 2007/0027929 to Whelan for migrating link tables
	-US Pre-Grant Publication 2017/0177649 to Badrinarayanan for migrating link tables
	-US Pre-Grant Publication 2019/0108223 to Fabijancic for migrating link tables
	-US Patent No. 8,515,983 to Snyder II for duplicate link removal from tables



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157         


/James Trujillo/Supervisory Patent Examiner, Art Unit 2157